IN THE COURT OF APPEALS OF IOWA

                                  No. 21-0579
                              Filed April 27, 2022


IN RE THE MARRIAGE OF TODD MICHAEL LAHR
AND LAURIE JEAN LAHR, n/k/a LAURIE JEAN LUKES

Upon the Petition of
TODD MICHAEL LAHR,
      Petitioner-Appellee,

And Concerning
LAURIE JEAN LAHR, n/k/a LAURIE JEAN LUKES,
     Respondent-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Webster County, Angela L. Doyle,

Judge.



      Laurie Lahr appeals the award of spousal and child support in her

dissolution action. AFFIRMED.



      Danni J. Harris of Whitfield & Eddy, P.L.C., Des Moines, for appellant.

      Stacey N. Warren of CashattWarren Family Law, P.C., Des Moines, for

appellee.



      Considered by Vaitheswaran, P.J., and Tabor and May, JJ.
                                         2


MAY, Judge.

       The district court dissolved the marriage of Laurie Lahr and Todd Lahr.

Laurie appeals the district court’s award of child and spousal support. We affirm.

       Laurie and Todd were married in 2001. They had two children. In 2018,

Todd petitioned for dissolution. The primary issues at trial were child and spousal

support. In its initial decree, the district court calculated Todd’s earning capacity

at $100,000 and set spousal and child support accordingly. Todd filed an Iowa

Rule of Civil Procedure 1.904(2) motion to reconsider. After reconsideration, the

district court concluded that evidence of Todd earning $100,000 annually was too

“speculative and conjectural.” The district court determined Todd’s income was

equal to his actual current salary—$48,000 per year—and recalculated the support

awards accordingly. Laurie appealed.

       Although our review is de novo, Iowa R. App. P. 6.907, we give weight to

the trial court’s fact findings, especially when considering the credibility of

witnesses. Iowa R. App. P. 6.904(3)(g). Here Laurie advances a narrow argument

that we should find Todd’s earning capacity is $100,000 “for the purposes of

calculating child support” and “spousal support.”1 But see Iowa Ct. R. 9.11(4)(d)

(“The court shall not use earning capacity rather than actual earnings or otherwise

impute income [when calculating child support] unless a written determination is

made that, if actual earnings were used, substantial injustice would occur or

adjustments would be necessary to provide for the needs of the child(ren) or to do

justice between the parties.”).


1Laurie also mentions the district court’s award of trial attorney fees in passing.
We find no abuse of discretion in this award.
                                             3


         Based on our de novo review, with appropriate deference to the trial court

and its implicit credibility findings, we conclude $48,000 per year is an appropriate

determination of Todd’s income and earning capacity. To begin, we adopt the

district court’s finding that Todd’s current salary at Bedrock Concrete is $48,000.

And while it is true that Todd has sometimes been “self-employed” in the concrete

industry, we cannot say he made substantially more income in that pursuit. The

parties’ joint tax returns show that Todd’s pre-tax business earnings were: $35,347

in 2015; $36,086 in 2016; a loss of $77,515 in 2017; $124,830 in 2018; and

$45,775 in 2019. As the district court noted, “In only one year from 2015 to 2019

did Todd report” pre-tax earnings “exceeding $100,000.               His average self-

employment earnings during that five-year period was $32,905.” And although

Laurie claims that the parties’ joint tax returns reflected “overinflate[ed] . . .

business expenses,” Laurie does not suggest that corrected returns have been

filed.   Also, as the district court noted, Laurie has not presented a specific

calculation of net income with adjusted deductions.           Similarly, although Todd

concedes that he still performs some side jobs, we think the district court was

justified in concluding that it “simply [did] not have before it the evidence necessary

to make a valid determination as to the amount of Todd’s current income from side

jobs, if any.”

         All things considered, we believe the district court fulfilled its responsibility

to evaluate Todd’s income based upon “the most reliable evidence presented.”

See In re Marriage of Wade, 780 N.W.2d 563, 566 (Iowa Ct. App. 2010). So we

affirm the district court’s determination. And after considering the relevant factors,
                                       4

we decline to grant appellate attorney fees. See In re Marriage of McDermott, 827

N.W.2d 671, 687 (Iowa 2013) (noting relevant factors).

      AFFIRMED.